The printed state of case does not bring up the proofs taken before the receiver and does not disclose that there were no proofs taken. We cannot surmise that the proofs, if produced, would not sustain the proposition that the value of the goods taken were equal to or greater than the preference allowed to the landlord for rent. We therefore affirm for the reasons stated by the vice-chancellor. *Page 471
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None.